DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.
Drawings
3.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on November 2, 2020.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-20 recite “retrieval intention” and “piece of intention” it’s unclear how the “intention” relates to retrieval and what should be a “piece” of intention. Further clarification is required, for the purpose of this office action the “intention” will be considered as retrieval “search” specifically “retrieval text” from an input, coming from the user.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-20is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al (US 2013/0106685).
As per Claim 1, Davis discloses:
 An image acquisition method, comprising: acquiring an image retrieval text input by a user and a screen display status of an image display device: (Par [0139], “for example, output 1472 may display a search term (comprising "ma" shown on a display 672 thereof, e.g.) together with one or more controls 1475 (a button by which user 220 may trigger a search by transmitting a search term to one or more search engines 182, 282 remote from user 220, e.g.) and search results 1478 (menu selections each representative of a "hit" as described above, e.g.” and par [0194], “"Digital image retrieval by aggregating search results based on visual annotations"); U.S. Pat. No. 7,809,722 ("System and method for enabling search and retrieval from image files based on recognized information");”).
determining retrieval intention information and a retrieval keyword according to the image retrieval text, (Par [0153-0154], “…other structures effective for determining whether text data includes specific strings or semantic patterns as described herein without undue experimentation. See, e.g., U.S. Pat. No. 7,734,562 ("Voice to text conversion with keyword parse and match to semantic and transactional concepts stored in a brain pool state machine using word distance to generate character model interaction in a plurality of dramatic modes"); U.S. Pat. No. 7,689,610 ("Automated grouping of messages provided to an application using string similarity analysis"); U.S. and the retrieval keyword comprises a keyword used to retrieve images; (Par [0107], “( keywords 829, e.g.) associated with user 840 (with prior search tasks 611-618 initiated by user 840 via interface device 811, e.g.).” and par [0109], “U.S. Pat. No. 7,986,843 ("Digital image archiving and retrieval in a mobile device system"); and see Figure 6) acquiring at least one candidate image according to the retrieval intention information and the retrieval keyword: (Par [0186], “U.S. Pat. No. 7,630,544 ("System and method for locating a character set in a digital image"); U.S. Pat. No. 7,590,275 ("Method and system for recognizing a candidate character in a captured image");”) and selecting a target image from the at least one candidate image according to the screen display status. (Par [0130], “U.S. Pat. No. 7,729,534 ("Image-processing device and image-processing method for extracting a recognition-target area including a character from a target image" and par [0186], par [0129], “a displayed screen state (an image 1231 displayed to a user 240 of device 241, e.g.). Alternatively or additionally, the screen state may display other optical data 643 (so that region 1245 is replaced in the image with an earlier-obtained component image of the region not occluded by the hand” and see Figure 28, display according to mobile device, and aspect ratio adjustment and region size adjustment).

As per Claim 2, the rejection of Claim 1 is incorporated and Davis further discloses: wherein the determining retrieval intention information and a retrieval keyword according to the image retrieval text comprises: acquiring the retrieval keyword and at least one piece of intention information according to the image retrieval text: and par [0194], “"Digital image retrieval by aggregating search results based on visual annotations"); U.S. Pat. No. 7,809,722 ("System and method for enabling search and retrieval from image files based on recognized information");” see Figure 20 and 23). selecting the retrieval intention information from the at least one piece of intention information according to semantic information of the image retrieval text. (Par [0154] In light of teachings herein, numerous existing techniques may be applied for configuring special-purpose circuitry or other structures effective for determining whether text data includes specific strings or semantic patterns as described herein without undue experimentation. See, e.g., U.S. Pat. No. 7,734,562”).

As per Claim 3, the rejection of Claim 1 is incorporated and Davis further discloses: wherein before the acquiring the image retrieval text input by the user and the screen display status of the image display device, the method further comprises:
acquiring a plurality of images: acquiring image description information of the plurality of images storing the plurality of images in a preset image database, (Par [0193], “one or more images 621-627, 2630-2636 (depicting or comprising one or more photographs 3077, e.g.) include the recognizable character(s) 2851; and in which one or more intensive operations 34-45 described herein incorporate or otherwise trigger operation 3412. Alternatively or additionally, one or more media 605, 705, 2605 may 
with the image description information of the plurality of images as an index. (Par [0093], using inverted indexes for contextual personalized information retrieval” and Par [0208], “Alternatively or additionally, pattern recognition module 522 may be configured to perform operation 3516 as a part of a search task 618, resulting from a user-initiated search (as an indexing task of data supply 740, e.g.)” and see Figure 6, includes the search task, display and ranking).

As per Claim 4, the rejection of Claim 3 is incorporated and Davis further discloses: wherein the acquiring at least one candidate image according to the retrieval intention information and the retrieval keyword comprises: acquiring a plurality of candidate images from the preset image database according to the retrieval keyword: and  (Par [0193], “one or more images 621-627, 2630-2636 (depicting or comprising one or more photographs 3077, e.g.) include the recognizable character(s) 2851; and in which one or more intensive operations 34-45 described herein incorporate or otherwise trigger operation 3412. Alternatively or additionally, one or more media 605, 705, 2605 may (optionally) be configured to transmit or store such images or character(s) 2851” see also par [0198], includes scoring and aggregating similarity search engine for use with relational databases”) acquiring at least one candidate image that meets the retrieval intention information from the plurality of candidate images. (Par [0107], “output 864 is configured to present one or more search results 866, metadata 867, or other such data to user 840 in real time, such data 

As per Claim 5, the rejection of Claim 3 is incorporated and Davis further discloses: wherein the acquiring a plurality of candidate images from the preset image database according to the retrieval keyword comprises: when there is no index matching the retrieval keyword in the preset image database, acquiring a retrieval index whose relevance degree with the retrieval keyword is greater than a relevance degree threshold: and (Par [0089], “ (of FIG. 2, e.g.) may (optionally) include one or more processors 395 configured to interact with interface 390 and to manipulate one or more indications 393, 394 or implement one or more thresholds 397, 398 as described below.” See also par [0090], and par [0136], “In a context in which result 450 includes content groupings 1310, 1320, for example, each may receive a corresponding relevance score 446, 447 that is increased by an increment (of 2-8% or more, e.g.))” and acquiring the plurality of candidate images from the preset image database according to the retrieval index. (Par [0141], the modified index, being the retrieval index, as claimed).

As per Claim 6, the rejection of Claim 1 is incorporated and Davis further discloses: wherein the selecting the target image from the ai least one candidate image according to the screen display status comprises: selecting at least one candidate target image whose image quality is higher than a quality threshold from the at least one candidate image; and (Par [0142], “in a context in which interface device 1402 is the "second" interface device (residing in a wearable or other portable device, e.g.); in which association module 172 associates the first and second interface devices” and see Figure 6, 16, and 28)
selecting a target image that meets a screen display condition from the at least one candidate target image according to the screen display status. (Par [0130], “"Image-processing device and image-processing method for extracting a recognition-target area including a character from a target image" and see Figure 6, 16, and 28).

As per Claim 7, the rejection of Claim 6 is incorporated and Davis further discloses: wherein the selecting a target image that meets the screen display condition from the at least one candidate target image according to the screen display status comprises: when the screen display status is a horizontal screen display status, selecting a target image that meets a horizontal screen display condition from the at least one candidate target image: and when the screen display status is a vertical screen display status, selecting a target image that meets a vertical screen display condition from the at least one candidate target image. (Par [0199], in a display by changing a visible characteristic of one or more elements 931, 932…for vertical and horizontal positions” and par [0202], “detected features in displays or other visual media” and Figures 14-16, vertical screen, Figure 20).

As per Claims 8-20, being the device claims corresponding to the method claims 1-7 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1-7 and further Davis discloses: (Par [0218]).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Sandrew et al (US 2015/0243324) relates to IMAGE SEQUENCE ENHANCEMENT AND MOTION PICTURE PROJECT MANAGEMENT SYSTEM, specifically masking images and its location with motion.
Rodriguez et al (US 2012/0224743), Smartphone-based methods and systems, specifically arrangements for providing different devices in connection with different 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANGELICA RUIZ/Primary Examiner, Art Unit 2162